Conviction is for swindling; punishment is assessed at confinement in the county jail for thirty days.
An examination of the record fails to show that notice of appeal was given as required by law. Such is necessary to give this court jurisdiction. See Branch's Annotated Penal Code, Sec. 588, p. 302 and cases there cited. *Page 42 
The appeal is therefore dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.